Case: 15-11789   Date Filed: 02/09/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11789
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:14-cv-00226-TJC-PDB

JOHN F. PULLINS,
                                                     Plaintiff-Appellant,

                                  versus

DEAN W. HAGINS,
an individual,
R&J TOWING AND RECOVERY, INC.,
a Florida Corporation,
JOHN R. GAINEY,
an individual,
STEVEN L. WORLEY,
an individual,
DUVAL COUNTY COURTHOUSE,
a municipality, et al.,
                                                      Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 9, 2016)
                Case: 15-11789        Date Filed: 02/09/2016       Page: 2 of 3


Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

       John Pullins, proceeding pro se, appeals the district court’s order remanding

in part and dismissing with prejudice in part his claims under state law and 42

U.S.C. §§ 1981, 1983, 1985, 1986 action for violations of the Sixth and Fourteenth

Amendments to the United States Constitution. Pullins contends that the district

court did not have subject matter jurisdiction over any of Pullins’s claims because

they were barred by the Rooker-Feldman1 doctrine, that the district court erred in

denying Pullins’s motion for leave to amend his complaint, and that the district

court erred in dismissing his claims because Pullins sufficiently alleged that the

appellees violated his rights. After review, 2 we conclude that Pullins fails to

articulate any non-frivolous basis for reversal and affirm for the reasons identified

in the magistrate judge’s report and recommendation.




       1
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).

       2
         We review de novo a dismissal for lack of subject matter jurisdiction, Nicholson v.
Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009), and for failure to state a claim under Rule 12(b)(6),
accepting as true the facts alleged in the complaint and construing them in the light most
favorable to the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).

        We review for abuse of discretion a district court’s denial of leave to amend a complaint,
but review de novo any legal conclusion as to whether amendment would have been futile. SFM
Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1335 (11th Cir. 2010).
                                                2
              Case: 15-11789    Date Filed: 02/09/2016    Page: 3 of 3


      Although we find this appeal to be frivolous, due to Pullins’s pro se status,

we deny the pending motion for damages and costs under Rule 38, Federal Rules

of Appellate Procedure. See Woods v. IRS, 3 F.3d 403, 404 (11th Cir. 1993).

      AFFIRMED.




                                         3